EXHIBIT 10.1

 

IRONWOOD PHARMACEUTICALS, INC.

 

CHANGE OF CONTROL

SEVERANCE BENEFIT PLAN

 

Adopted on May 5, 2009

Amended and Restated on April 26, 2014

 

This Change of Control Severance Benefit Plan (the “Plan”) has been adopted by
the Compensation and HR Committee (the “Committee”) of the Board of Directors of
Ironwood Pharmaceuticals, Inc. (the “Company”).

 

PLAN PHILOSOPHY

 

Innovative ideas and the associated intellectual property those ideas generate
are at the core of all value created in the biopharmaceutical industry. 
Ironwood believes that its employees are the source of these ideas and the
subsequent value created.  The Company recognizes that the potential for a
change of control or other event that could substantially change the nature and
structure of the Company could adversely affect the Company’s ability to
motivate its employees.  This Plan is designed to enable employees to bring
forward their best ideas by providing them with the knowledge that if a change
of control occurs they will have an opportunity to share in the value that they
have helped create for shareholders regardless of their employment status at the
Company after the change of control.  The key elements to this plan are designed
to ensure employees have a reasonable period of time within which to locate
suitable employment without undue financial hardship, while also recognizing the
value of their contributions to the Company through limited accelerated vesting
of equity awards.

 

1.                                      GENERAL

 

1.1                              Defined Terms.  Capitalized terms used in this
Plan shall have the meanings set forth in Section 4 below.

 

1.2                              No Employment Agreement.  This Plan does not
obligate the Company to continue to employ any employee for any specific period
of time, or in any specific role or geographic location.  Subject to the terms
of any applicable written employment agreement between Company and an Eligible
Participant, the Company may assign an Eligible Participant to other duties, and
either the Company or an Eligible Participant may terminate such Eligible
Participant’s employment by the Company at any time for any reason.

 

2.                                      CHANGE OF CONTROL TERMINATION

 

2.1                               Cash Severance Benefit.  In the event of an
Eligible Participant’s Covered Termination, the Eligible Participant shall be
entitled to the cash severance benefit described below.

 

2.1.1                     Salary Continuation.  Subject to the terms of this
Section 2.1, such Eligible Participant shall receive a payment in an amount
equal to the following number of months of such Eligible Participant’s base
salary at the time of such Eligible Participant’s Covered Termination:

 

Eligible Participants

 

Duration of Salary Continuation

Eligible Participants, excluding the Chief Executive Officer and any Senior Vice
President or Vice President of the Company

 

6 months

 

--------------------------------------------------------------------------------


 

Chief Executive Officer, Senior Vice President and Vice President Eligible
Participants

 

12 months

 

2.1.2                     Prorated Bonus Payment.  Subject to the terms of this
Section 2.1, such Eligible Participant shall receive a payment in an amount
equal to his or her target bonus for the year in which the Covered Termination
occurs, prorated through the date of such Eligible Participant’s Covered
Termination.

 

All payments made under this Section 2.1 shall be reduced by applicable federal
and state withholding taxes.  All payments shall be paid in a lump sum upon the
later of (x) the date of the Change of Control or (y) within ten (10) calendar
days following such Eligible Participant’s Covered Termination.  An Eligible
Participant shall not be entitled to contribute any funds paid to such Eligible
Participant pursuant to this Plan to any deferred compensation plan maintained
by the Company and, except as described in Section 2.3 hereof and/or the
continuation healthcare coverage mandated by the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) or similar state law, shall cease to be
eligible to actively participate in any other benefit plan maintained by the
Company.  If any of the benefits set forth in this Section 2.1 are deferred
compensation under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the rules and regulations thereunder (“Section 409A”), any
Covered Termination triggering payment of such benefits must constitute a
“separation from service” under Section 409A before, subject to Section 2.1.3 of
this Plan, distribution of such benefits can commence.  For purposes of
clarification, this paragraph shall not cause any forfeiture of benefits on the
part of the Eligible Participant, but shall only act as a delay until such time
as a “separation from service” occurs.

 

2.1.3 Specified Employee Delay for Certain Employees of Publicly Traded
Companies. Notwithstanding the foregoing, if any amount to be paid to an
Eligible Participant pursuant to this Plan as a result of such Eligible
Participant’s termination of employment is “deferred compensation” subject to
Section 409A, and if the Eligible Participant is a “Specified Employee” (as
defined under Section 409A) as of the date of the Eligible Participant’s
termination of employment hereunder, then, to the extent necessary to avoid the
imposition of excise taxes or other penalties under Section 409A, the payment of
benefits, if any, scheduled to be paid by the Company to the Eligible
Participant hereunder during the first six-month period following the date of a
termination of employment hereunder shall not be paid until the date which is
the first business day after six months have elapsed since the Eligible
Participant’s termination of employment for any reason other than death.  Any
deferred compensation payments delayed in accordance with the terms of this
Section 2.1.3 shall be paid in a lump sum when paid and any remaining payments
thereafter shall continue in accordance with the normal schedule set forth
herein.  To the extent the amounts are not treated as deferred compensation
subject to Section 409A this six-month delay will not apply.

 

2.2                               Acceleration of Vesting of Equity Awards. If
at the time of a Covered Termination, the Eligible Participant has outstanding
any stock options, restricted stock, restricted stock units or other equity
awards that were issued by the Company prior to the Change of Control (“Company
Equity Awards”) then as of the later of (x) the date of the Change of Control or
(y) the date of the Covered Termination all such Company Equity Awards that have
vesting provisions based solely on time and not performance milestones shall
have their vesting fully accelerated so as to be 100% vested and exercisable as
of the date of the Covered Termination.  To the extent any Company Equity Awards
are subject to Section 409A, vesting will be accelerated only to the extent the
acceleration does not cause additional taxes or penalties under Section 409A. 
The acceleration, if any, of any vesting provisions of a Company Equity Award
that are based either (a) on time and performance milestones or (b) solely on
milestone achievement shall be determined in accordance with the terms of the
plan under which the Company Equity Award was issued.

 

2

--------------------------------------------------------------------------------


 

2.3                               Extended Medical, Dental and Vision Benefits.

 

2.3.1                     Health Benefit Continuation.  Upon completion of the
appropriate forms as required under the applicable provisions of COBRA, the
Company shall continue each Eligible Participant’s participation (and, if
applicable, the participation of his or her dependents) in the Company’s
medical, dental and vision insurance plans at the Company’s cost (except for the
Eligible Participant’s co-pay, if any, which shall be deducted from the Eligible
Participant’s severance compensation) for the number of months following the
date of such Eligible Participant’s Covered Termination as follows, to the same
extent that such insurance is provided to similarly situated Eligible
Participants:

 

Eligible Participants

 

Duration of Health Benefit Continuation

Eligible Participants, excluding the Chief Executive Officer and any Senior Vice
President or Vice President of the Company

 

6 months

Chief Executive Officer, Senior Vice President and Vice President Eligible
Participants

 

12 months

 

2.3.2                     Termination of Coverage.  Notwithstanding
Section 2.3.1, in the event an Eligible Participant dies or becomes covered
under another employer’s group health plan(s) during the continuation period (in
which case such Eligible Participant promptly shall inform the Company), the
Company shall cease provision of the applicable group health plan(s) for such
Eligible Participant and any dependents to the extent permitted by COBRA.

 

3.                                      FEDERAL TAX UNDER CODE SECTION 4999

 

3.1                               Adjustment of Excess Payments Payable to an
Eligible Participant Subject to Section 4999.  In the event it is determined
that an Eligible Participant entitled to payments and/or benefits provided by
this Plan or any other amounts in the “nature of compensation” (whether pursuant
to the terms of this Plan or any other plan, arrangement, or agreement with the
Company or any affiliate, any person whose actions result in a change of
ownership or effective control of the Company covered by Section 280G(b)(2) of
the Code or any person affiliated with the Company or such person) as a result
of such change of ownership or effective control of the Company (“Payments”)
would be subject to the excise tax imposed by Section 4999 of the Code (the
“280G Excise Tax”), the Company shall cause to be determined, before any amounts
of the Payments are paid to the Eligible Participant, which of the following two
alternative forms of payment would maximize the Eligible Participant’s after-tax
proceeds: (a) payment in full of the entire amount of the Payments, or
(b) payment of only a part of the Payments so that the Eligible Participant
receives the largest payment possible without the imposition of the 280G Excise
Tax (“Reduced Payments”).  If it is determined that Reduced Payments will
maximize an Eligible Participant’s after-tax benefit, then (i) cash compensation
subject to Section 409A shall be reduced first, cash payments not subject to
Section 409A shall be reduced second, non-cash compensation subject to
Section 409A shall be reduced third, and then non-cash compensation not subject
to Section 409A shall be reduced, (ii) the Payments shall be paid only to the
extent permitted under the Reduced Payments alternative, and (iii) the Eligible
Participant shall have no rights to any additional payments and/or benefits
constituting the Payments.  Unless the Company and Eligible Participant
otherwise agree in writing, any determination required under this Section 3.1
shall be made in writing by independent public accountants agreed to by the
Company and the Eligible Participant (the “Accountants”), whose determination
shall be conclusive and binding upon the Eligible Participant and the Company
for all purposes.  For purposes of making the calculations required by this
Section 3.1, the Accountants may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  The Company
and the Eligible Participant shall furnish to the Accountants such information
and

 

3

--------------------------------------------------------------------------------


 

documents as the Accountants may reasonably request in order to make the
required determinations.  The Company shall bear all fees and expenses the
Accountants may reasonably charge in connection with the services contemplated
by this Section 3.1.  Notwithstanding the foregoing, the calculations and
adjustments set forth above shall not result in any delay in payment of benefits
under this Plan.

 

4.                                      DEFINITIONS

 

4.1                                Capitalized Terms Defined.  Capitalized terms
used in this Plan shall have the meanings set forth in this Section 4, unless
the context clearly requires a different meaning.

 

4.2                                “Cause” means the occurrence of any of the
following conditions, in each case, as to which (x) the Company gives the
Eligible Participant notice within ninety (90) days of its first existence and
(y) to the extent curable, the Eligible Participant fails to cure such
condition(s) within thirty (30) days of receiving such notice:

 

(a)                                  theft; a material act of fraud; intentional
falsification of any employment or Company records; or the commission of any
criminal act;

 

(b)                                  improper disclosure or use of the Company’s
confidential, business or proprietary information by the Eligible Participant;

 

(c)                                   gross negligence or willful misconduct in
the performance of the Eligible Participant’s assigned duties that causes
demonstrable harm to the Company; or

 

(d)                                  repeated failure by the Eligible
Participant to perform his or her job responsibilities in accordance with
written instructions from such Eligible Participant’s supervisor (which, in the
case of the Company’s Chief Executive Officer, shall be the Company’s Board of
Directors).

 

4.3                               “Change of Control” means:

 

(a)                                 any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
becomes the “Beneficial Owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of securities of the
Company representing more than 50% of the total voting power represented by the
Company’s then outstanding voting securities (excluding for this purpose any
such voting securities held by the Company, or any affiliate, parent or
subsidiary of the Company or any employee benefit plan of the Company) pursuant
to a transaction or a series of transactions which the Company’s Board of
Directors does not approve;

 

(b)                                 a merger or consolidation of the Company,
whether or not approved by the Company’s Board of Directors, which results in
the securities of the Company outstanding immediately prior thereto failing to
continue to represent (either by remaining outstanding or by being converted
into securities of the surviving entity) at least 50% of either (i) the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (ii) the total
fair market value of the securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

 

(c)                                  the sale or disposition of all or
substantially all of the Company’s assets (or consummation of any transaction
having similar effect) provided that the sale or disposition is of more than
two-thirds (2/3) of the assets of the Company; or

 

(d)                                 the date a majority of the members of the
Company’s Board of Directors is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Company’s Board of Directors before the date of the

 

4

--------------------------------------------------------------------------------


 

appointment or election; provided, however, that no individual initially
appointed or elected to the Company’s Board of Directors as a result of an
actual or threatened election contest with respect to the Company’s Board of
Directors or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Company’s Board of
Directors shall be deemed to be endorsed by a majority of the members of the
Company’s Board of Directors.

 

(e)                                  In any case, a Change of Control under this
Section 4.3 must also meet the requirements of a change in ownership or
effective control, or a sale of a substantial portion of the Company’s assets in
accordance with Section 409A(a)(2)(A)(v) of the Code and the applicable
provisions of Treasury Regulation § 1.409A-3.

 

4.4                                “Company” shall mean Ironwood
Pharmaceuticals, Inc. and, following a Change of Control, any Successor that
agrees to assume, or otherwise becomes bound to by operation of law, all of the
terms and provisions of this Plan.

 

4.5                                “Constructive Termination in connection with
a Change of Control” means the termination of employment by an Eligible
Participant for Good Reason, as defined in this Plan, within twenty-four months
after the occurrence of any Change of Control; provided that “Constructive
Termination in connection with a Change of Control” shall not include any
termination of the employment of an Eligible Participant (i) by the Company for
Cause; (ii) by the Company as a result of the Permanent Disability of the
Eligible Participant; (iii) as a result of the death of the Eligible
Participant; or (iv) as a result of the voluntary termination of employment by
the Eligible Participant for reasons other than Good Reason.

 

4.6                                “Covered Termination” shall mean, with
respect to an Eligible Participant for purposes of this Plan, a Termination Upon
Change of Control or a Constructive Termination in connection with a Change of
Control.

 

4.7                                “Effective Date” means May 5, 2009.

 

4.8                               “Eligible Participant” shall mean all
employees of the Company employed by the Company as of the Effective Date, and
such other additional employees of the Company as may be designated from time to
time after the Effective Date to participate in this Plan by the Committee.

 

4.9                               “Good Reason” means the occurrence of any of
the following conditions following a Change of Control, in each case occurring
without the Eligible Participant’s consent and as to which (x) the Eligible
Participant gives the Company notice within ninety (90) days of its first
existence or occurrence of any or any combination of the eligibility conditions
specified below, and (y) the Company fails to cure the eligibility
condition(s) within thirty (30) days of receiving such notice:

 

(a)                                 a material diminution in the Eligible
Participant’s authority, duties and responsibilities;

 

(b)                                 a material diminution in the Eligible
Participant’s total target cash compensation unless such material diminution is
in connection with a proportional reduction in compensation for all or
substantially all of the Company’s employees who are similarly situated;

 

(c)                                  the relocation of the Eligible
Participant’s work place for the Company to a location more than 60 miles from
the location of the work place prior to the Change of Control; or

 

(d)                                 any other action or inaction that
constitutes a material breach by the Eligible Participant’s employer of the
agreement, if any, under which the Eligible Participant is then providing
services.

 

4.10                         “Permanent Disability” means that:

 

(a)                                 the Eligible Participant has been
incapacitated by bodily injury, illness or disease

 

5

--------------------------------------------------------------------------------


 

so as to be prevented thereby from engaging in the performance of such Eligible
Participant’s duties;

 

(b)                                 such total incapacity shall have continued
for a period of six consecutive months; and

 

(c)                                  such incapacity will, in the opinion of a
qualified physician, be permanent and continuous during the remainder of such
Eligible Participant’s life.

 

4.11                         “Successor” means the Company as defined above and
any successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company.

 

4.12                         “Termination Upon Change of Control” means any
actual termination of the employment of an Eligible Participant by the Company
without Cause during the period commencing thirty (30) days prior to the earlier
of (i) the date that the Company first publicly announces it is conducting
negotiations leading to a Change of Control, or (ii) the date that the Company
enters into a definitive agreement that would result in a Change of Control
(even though still subject to approval by the Company’s stockholders and other
conditions and contingencies); and ending on the earlier of (x) the date on
which the Company announces that the definitive agreement described in clause
(ii) above has been terminated or that the Company’s efforts to consummate the
Change of Control contemplated by the previously announced negotiations or by a
previously executed definitive agreement have been abandoned or (y) the date
which is twenty-four months after the Change of Control; provided that
“Termination Upon Change of Control” shall not include any termination of the
employment of an Eligible Participant (i) by the Company for Cause; (ii) by the
Company as a result of the Permanent Disability of the Eligible Participant;
(iii) as a result of the death of the Eligible Participant, or (iv) as a result
of the voluntary termination of employment by the Eligible Participant for
reasons other than Good Reason.

 

5.                                      EXCLUSIVE REMEDY

 

5.1                                Sole Remedy for Covered Terminations.  The
payments and benefits provided for in Sections 2 and 3 shall constitute an
Eligible Participant’s sole and exclusive remedy for any alleged injury or other
damages arising out of the cessation of the employment relationship between the
Eligible Participant and the Company in the event of the Eligible Participant’s
Covered Termination, except as expressly set forth in a written agreement or in
a duly executed employment agreement between the Company and an Eligible
Participant, whether entered into before or after the Effective Date.

 

5.2                               Other Agreements Not Superseded.  No provision
of this Plan shall supersede or limit the terms, including more restrictive
terms, of any other agreement by an Eligible Participant to refrain from
competition with or from soliciting the employees or customers of the Company.

 

6.                                      OTHER BENEFIT PLANS

 

This Plan is not intended to and shall not affect, limit or terminate any plans,
programs, or arrangements of the Company, all of which are subject to Committee
approval, that are regularly made available to a significant number of
employees, officers or executives of the Company, including without limitation
the Company’s equity incentive plans. As of the date hereof, the Company has no
other plan, program or arrangement which would provide superior severance
benefits than those provided herein.

 

7.                                      SUCCESSORS AND ASSIGNS

 

7.1                              Successors of the Company.  The Company will
require any Successor expressly, absolutely and unconditionally to assume and
agree to perform this Plan in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had

 

6

--------------------------------------------------------------------------------


 

taken place.  Failure of the Company to obtain such agreement shall be a
material breach of this Plan.

 

7.2                               No Assignment of Rights.  Except as set forth
in Section 7.3, the interest of any Eligible Participant in this Plan or in any
distribution to be made under this Plan may not be assigned, pledged, alienated,
anticipated, or otherwise encumbered (either at law or in equity) and shall not
be subject to attachment, bankruptcy, garnishment, levy, execution, or other
legal or equitable process.  Any act in violation of this Section 7.2 shall be
void.

 

7.3                              Heirs and Representatives of Eligible
Participant.  An Eligible Participant’s accrued rights under this Plan shall
inure to the benefit of and be enforceable by an Eligible Participant’s personal
and legal representatives, executors, administrators, successors, heirs,
distributees, devises and legatees.

 

8.                                      NOTICES

 

For purposes of this Plan, notices and all other communications permitted or
provided for in this Plan shall be in writing and shall be deemed to have been
duly given when delivered or mailed by United States registered mail, return
receipt requested, postage prepaid, as follows:

 

If to the Company:

 

Ironwood Pharmaceuticals, Inc.

 

 

Attention: General Counsel

 

 

301 Binney Street

 

 

Cambridge, MA 02142

 

and if to an Eligible Participant at the most recent address recorded in the
records of the Company.  Either party may provide the other with notices of
change of address, which shall be effective upon receipt.

 

9.                                      AUTHORITY OF THE BOARD OF DIRECTORS OF
THE COMPANY

 

The Board of Directors of the Company, or a designated subcommittee thereof,
shall have the authority to administer the Plan, interpret the provisions of the
Plan and to determine any question arising under, or in connection with the
administration or operation of, the Plan, including, without limitations,
questions of fact.  Notwithstanding the foregoing, any determination with
respect to the administration or operation of the Plan made by the Board of
Directors of the Company, or a designated subcommittee thereof, shall be subject
to de novo review if such determination is made after the date of a Change of
Control.  If applicable, the Plan shall be interpreted and administered in a
manner consistent with Section 409A.

 

10.                               SEVERABILITY OF PROVISIONS

 

If any one or more of the provisions (or any part thereof) of this Plan shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions (or any part thereof) shall not
in any way be affected or impaired thereby.

 

11.                               AMENDMENT, SUSPENSION OR TERMINATION

 

At any time after the Effective Date of this Plan and prior to the date thirty
(30) days before the earlier of (a) the date that the Company first publicly
announces it is conducting negotiations leading to a Change of Control, or
(b) the date that the Company enters into a definitive agreement that would
result in a Change of Control (even though still subject to approval by the
Company’s stockholders and other conditions and contingencies), the Board of
Directors of the Company, or a designated subcommittee thereof, shall have the
right to amend, suspend or terminate this Plan at any time and for any reason. 
Notwithstanding the preceding sentence, however, no amendment or termination of
this Plan shall reduce any Eligible Participant’s rights or benefits that have
accrued and become payable under this Plan before the date the amendment is
adopted or this Plan is terminated, as appropriate.  Any such amendment shall
comply with the requirements of Section 409A, if applicable.

 

7

--------------------------------------------------------------------------------